EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER UNDER SECTION (Subsections (a)and (b)of Section1350, Chapter63 of Title 18, United States Code) In connection with the quarterly report on Form 10-Q of GFR Pharmaceuticals, Inc. (the “Company”) for the period ended September 30, 2012 as filed with the Securities and Exchange Commission as of the date hereof (the "Report"), I, Zhao Yan Ding, the chief executive officer of us, hereby certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: November 14, 2012 By: /s/Zhao Yan Ding Zhao Yan Ding, CEO
